F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                    September 1, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court



D A V ID JA CK SO N ,

          Plaintiff-Appellant,
                                                       No. 06-1237
v.                                                 (District of Colorado)
                                            (D.C. No. 05-CV -02033 W YD-CB S)
V ER A JA CK SO N ,

          Defendant-Appellee.




                             OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, David Jackson appeals the district court’s sua sponte

dismissal of the civil rights complaint he brought against his former w ife, Vera


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Jackson, alleging she colluded with Colorado state judges to deprive him of his

federal constitutional rights in proceedings related to the dissolution of their

marriage. Jackson sought: (1) an order setting aside the decree of dissolution of

marriage entered by the Colorado state court and requiring the defendant to post a

$350,000.00 bond, and (2) “emergency review of Colorado Arapahoe District

case 2001DR002767 October 14, 2004 ruling.” 1 The district court dismissed the

suit with prejudice, concluding it lacked subject matter jurisdiction under the

Rooker-Feldman doctrine.

      Rooker-Feldman is a jurisdictional bar which prohibits federal review of

state court decisions. Crutchfield v. Countrywide Home Loans, 389 F.3d 1144,

1147 (10th Cir. 2004). Rooker-Feldman precludes “a party losing in state court .

. . from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights.” Johnson v. De

Grandy, 512 U.S. 997, 1005-06 (1994). This court reviews a district court’s

dismissal for lack of subject matter jurisdiction de novo. Johnson v. Rodrigues,

226 F.3d 1103, 1107 (10th Cir. 2000).     A de novo review of the record in this

case reveals the district court correctly concluded that, regardless of how his




      1
       Case 2001DR002767 is a state-court matter initiated by Jackson as
Petitioner. In the October 14, 2004 ruling, this matter was resolved in favor of
the Respondent.

                                          -2-
complaint is worded, Jackson is seeking review of state court judgments.

Accordingly, Rooker-Feldman bars his claims. 2

      The district court, however, erroneously dismissed Jackson’s complaint

with prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1214 (10th

Cir. 2006) (“A longstanding line of cases from this circuit holds that where the

district court dismisses an action for lack of jurisdiction, as it did here, the

dismissal must be without prejudice.”). Accordingly, the judgment of the United

States District Court for the D istrict of C olorado is modified to reflect that

dismissal of Jackson’s claims is without prejudice. As so modified, the judgment

is affirmed. Jackson’s request to proceed in forma pauperis on appeal is denied.



                                        ENTERED FOR THE COURT



                                        M ichael R. M urphy
                                        Circuit Judge




      2
      In his appellate brief, Jackson asserts his suit involves questions
concerning his right to a writ of habeas corpus. No such claims w ere raised in
Jackson’s complaint.

                                          -3-